Case 4:17-cr-20298-MFL-SDD ECF No. 93 filed 09/23/20      PageID.568    Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 17-cr-20298
                                                   Hon. Matthew F. Leitman
v.

STEVEN J. BRIDGES,

     Defendant.
__________________________________________________________________/

                ORDER DENYING DEFENDANT’S
        MOTION FOR COMPASSIONATE RELEASE (ECF No. 90)

      On August 10, 2020, Defendant Steven J. Bridges filed a motion for

compassionate release. (See Mot., ECF No. 90.) The Court held a hearing on

Bridges’ motion on September 23, 2020. For the reasons stated on the record during

the motion hearing, Bridges’ motion is DENIED.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: September 23, 2020             UNITED STATES DISTRICT JUDGE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 23, 2020, by electronic means
and/or ordinary mail.

                                      s/ Holly A. Monda
                                      Case Manager
                                      (810) 341-9764

                                        1
